DETAILED ACTION
The present application 16/811,980, filed on 08/06/2020, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 03/06/2020 and 09/15/2020 are being considered by the examiner.

Drawings
3	The drawings received on 03/06/2020 are accepted by the Examiner.
Review under 35 USC § 101
4.	Claims 1-20 are directed to an article of manufacture and a method have been reviewed.  Claims 1-7 are appeared to be in one of the statutory categories [e.g. a process].  Claims 1-7 recite a method of output a structured database query from computing co-attention for an unstructured search query and a context string based on trained structural attention heads.  Claims 1-7 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 8-14 are appeared to be in one of the statutory categories [e.g. a machine].  Claims 8-14 recite a system comprising one or more processors and memory, the memory storing computer-executable modules executable by the one or more processors to output a structured database query from computing co-attention for an unstructured search query and a context string based on trained structural attention heads.  Claims 8-14 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 15-20 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  The article of manufacture is a computer readable storage medium storing computer readable instructions executable by one or more processors to output a structured database query from computing co-attention for an unstructured search query and a context string based on trained structural attention heads.  In view of Applicant’s specification [PGPUB para. [0114], the computer readable storage medium is separated from the communications media. The computer readable storage medium/media includes volatile and non-volatile, removable and non-removable media implemented in any process or technology for storage of information such as computer-readable instructions, data structures, program modules, or other data. Computer-readable storage media includes, but is not limited to, phase change memory ("PRAM"), static random-access memory ("SRAM"), dynamic random-access memory ("DRAM"), other types of random-access memory ("RANI"), read-only memory ("ROM"), electrically erasable programmable read-only memory ("EEPROM"), flash memory or other memory technology, compact disk read-only memory ("CD-ROM"), digital versatile disks ("DVD") or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other non-transmission medium that can be used to store information for access by a computing device.  The computer-readable storage media do not include the communication media. Claims 15-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-20 are qualified as eligible subject Matter under 35 USC 101

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	Claims 1, 8 and 15 recite the limitation "the search query".  There is insufficient antecedent basis for this limitation in the claims. It is unclear whether the search query is referred to the unstructured search query or another search query.
                                

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et al. (US RE46,973E), hereinafter Mohan and in view of Yazdani et al. (US 2019/0205445 A1), hereinafter Yazdani.
	Referring to claims 1, 8 and 15, Mohan discloses a method (See col 5, lines 40-65, an analysis and categorization engine to categorize search and deduce meaning or theme of unstructured information) comprising: computing co-attention (See col 3, lines 55-67; col 6, lines 1-30 and col 12, lines 1-25 and Figure 5, computing relevant or attentive seed concepts) for an unstructured search query and a context string (See col 6, lines 1-30 and Figures 2 & 6, the analysis and categorization engine accepts user-specific input 250 [e.g. search query] and a search text 220 [e.g. context string] and generates seed concepts as user-specific input is received, the user specific input can be one or more phrases each with double quotes, the search engine accepts search text and utilizes structured information 230 to return unstructured objects having a concept match, the returned relevant unstructured objects having a conceptual match to the search text ); 
computing self-attention for the search query (See col 12, lines 10-25 and Figures 5 and 7, the analysis and categorization engine computes concept groupings which are a set of related concepts in response to user inputted one or more phrases each with double quotes); 
computing self-attention for the context string based on trained structural attention heads (See col 6, lines 30-67; col 8, lines 30-45; col 12, lines 10-25 and Figures 2-5 and 7; the analysis and categorization engines computes concept groupings for the received search text based on training objects which are utilized to build categories, the engine uses the trained categories to capture concepts, a “concept” is a word or phrase, with further user input and a dictionary or thesaurus lookup, the analysis and categorization engine generates concept groupings, concept groups are related in one or more predefined ways, each concept grouped is headed or named by the seed concept) 
computing the self-attention-computed search query and the self-attention-computed context string by a multi-pointer-generator (See col 6, lines 1-65, Figures 2-9, the analysis and categorization engine utilizes concept groups to index the received input comprises generating a vector representation of the received input, having a number of dimensions [e.g. multi-pointer or multi-dimension] 3where each dimension has a weight, each dimension [e.g. pointer or point] corresponds to a seed concept, and the weight given to each seed concepts depends in part on the frequency of occurrence of that concept within the object, for example, the seed concept is “young”, the concept groups includes Level I-IV including meaning words, synonyms, related words and user-received words) ; and […] updating a relational database (See Figure 11, col 19, lines 45-67).
Mohan discloses updating a relational database with all the captured concepts of the user-entered unstructured search text which may not contained in the relational database but does not explicitly outputting a structured database query after obtaining all the captured concepts of the user-entered unstructured search text. 
Yazdani discloses outputting a structured database query (See para. [0043] and para. [0064] and Figure 3, the system formulates a database query associated with facets having associated values in response to an unstructured user query “Find people working at deep mind in Canada and Australia”).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the output of the Mohan system to present/output a structured database query in response to an un-structured query, as taught by Yazdani. Skilled artisan would have been motivated to convert a received original query to a structured query which used by a structured database automatically to reduce computing resources.  The inferred and refined facets are better characterizing the user intent behind the original search query (See Yazdani, para. [0020]).  In addition, both references (Mohan and Yazdani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as converting non-structured search queries into effective database queries. This close relation between both references highly suggests an expectation of success.
As to claims 2 and 9, Mohan discloses wherein the trained structural attention heads are learned using a training dataset comprising normalized labeled [...] (See col 6, lines 5-67 and col 10, lines 45-67, the engines build seed concepts from a set of training objects that define a category, the category is a labeled word or phrase, note col 11, lines 30-45, the words or phased are normalized).
Mohan does not explicitly disclose using a training dataset comprising normalized labeled structural database queries
However, Yazdani discloses using a training dataset comprising normalized labeled structural database queries (See para. [0037] and para. [0046], using a trained facet tagging model comprises prior search queries, the training includes creates labels or embeddings to represent queries).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the training set of the Mohan system to include labeled structural database queries, as taught by Yazdani. Skilled artisan would have been motivated to trained dataset using labeled queries to reduce computing resources.  The inferred and refined facets are better characterizing the user intent behind the original search query (See Yazdani, para. [0020]).  In addition, both references (Mohan and Yazdani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as converting non-structured search queries into effective database queries. This close relation between both references highly suggests an expectation of success.
As to claims 3, 10, 16 and 17, Mohan in view of Yazdani discloses wherein the labeled structural database queries are normalized by parsing into semantic representations thereof (See Yazadani, para. [0034], para. [0035], mapping the search query to semantic representation of database queries). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the training set of the Mohan system to include labeled structural database queries, as taught by Yazdani. Skilled artisan would have been motivated to trained dataset using labeled queries to reduce computing resources.  The inferred and refined facets are better characterizing the user intent behind the original search query (See Yazdani, para. [0020]).  In addition, both references (Mohan and Yazdani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as converting non-structured search queries into effective database queries. This close relation between both references highly suggests an expectation of success.
As to claims 4, 11 and 18, Mohan in view of Yazdani discloses wherein the labeled structural database queries are further normalized by linearization into strings (See Yazdani, para. [0064], tagging database queries using phrases to obtained different facets).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the training set of the Mohan system to include labeled structural database queries, as taught by Yazdani. Skilled artisan would have been motivated to trained dataset using labeled queries by linearization into phrases to obtain user intent behind the original search query (See Yazdani, para. [0020]).  In addition, both references (Mohan and Yazdani) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as converting non-structured search queries into effective database queries. This close relation between both references highly suggests an expectation of success.
As to claims 5, 12 and 19, Mohan discloses wherein the trained structural attention heads comprise a plurality of structural attention heads trained across each token of a tokenized context string (See col 6, lines 5-67 and col 10, lines 45-67, the engines build seed concepts from a set of training objects that define a category, the category is a labeled word or phrase). 
As to claims 6, 13 and 20, Mohan discloses wherein the trained structural attention heads comprise a plurality of structural attention heads each trained for an individual token of the tokenized context string (See col 4, lines 5-31 and col 6, lines 5-67 and col 10, lines 45-67, the engines build seed concepts from a set of training objects that define a category, wherein the category is a labeled word or phrase, the engines obtains every key concepts and probabilities to determine an object’s score for each category and associates an object with every category achieving a specified score). 
As to claims 7 and 14, Mohan discloses wherein each of the plurality of structural attention heads comprises a weight set indicating a data type of a field corresponding to the respective individual token (See  Figure 9 and col 13, 47-67 , the analysis and categorization engine  assigns a weight to each vector dimension so that more important concepts may be given greater consideration, for example, weight may be assigned based on the frequency of occurrence of that concept in the object or a weight set indicating that the respective individual token is a foreign key). 


						Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kolluru et al. (US 2015/0052084 A1) discloses A system for emulating a subject, to allow a user to interact with a computer generated talking head with the subject's face and voice; said system comprising a processor, a user interface and a personality storage section, the user interface being configured to emulate the subject, by displaying a talking head which comprises the subject's face and output speech from the mouth of the face with the subject's voice, the user interface further comprising a receiver for receiving a query from the user, the emulated subject being configured to respond to the query received from the user, the processor comprising a dialogue section and a talking head generation section, wherein said dialogue section is configured to generate a response to a query inputted by a user from the user interface and generate a response to be outputted by the talking head, the response being generated by retrieving information from said personality storage section, said personality storage section comprising content created by or about the subject, and said talking head generation section is configured to: convert said response into a sequence of acoustic units, the talking head generation section further comprising a statistical model, said statistical model comprising a plurality of model parameters, said model parameters being derived from said personality storage section, the model parameters describing probability distributions which relate an acoustic unit to an image vector and speech vector, said image vector comprising a plurality of parameters which define the subject's face and said speech vector comprising a plurality of parameters which define the subject's voice, the talking head generation section being further configured to output a sequence of speech vectors and image vectors which are synchronized such that the head appears to talk.
Jahanbakhsh, Kazem (US 2018/033602 A1) discloses a method and a computer system for determining the relevance of certain documents to providing certain services. An organization can be searched by its connection to online publications in the datastore. The datastore may be structured as a graph or a blockchain. The documents may be processed to identify their topics and demographics of the audience that view them. The topics, audience and results of publications may be compared to features in a search to provide search results.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153